STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

DEBRA AND RUSSEL MARBURY NO. 2022 CW 0825
VERSUS

CRACKER BARREL OLD COUNTRY
STORE, INC. AND SAFETY

 

NATIONAL CASUALTY AUGUST 5, 2022
CORPORATION
In Re: Cracker Barrel Old Country Store, Inc., Safety

National Casualty Corporation, Allied World National
Assurance Company, and Megan Childers, applying for
supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 668769.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. The district court’s August 2, 2022 ruling
denying the motion in limine filed by defendants, Cracker Barrel
Old Country Store, Inc., Safety National Casualty Corporation,
Allied World National Assurance Company, and Megan Childers, is
reversed. The testimony of the plaintiffs, Debra and Russell
Marbury, as to what another restaurant patron, believed to be
Justin Richardson, said will have little value other than to
prove the truth of the matter asserted. See La. Code Evid. art.
801(C); see also Braud v. Great Atlantic & Pacific Tea Co.,
Inc., 618 So.2d 1069, 1073 (La. App. lst Cir. 1993).
Accordingly, the motion in limine filed by the defendants is
granted, and the testimony of the plaintiffs and/or any other
witnesses regarding statements made by the unidentified customer
who is believed to be Justin Richardson is excluded as
inadmissible hearsay.

VGW

COURT OF APPEAL, FIRST CIRCUIT

Asa)

DEPUTY CLERK OF COURT
FOR THE COURT